


110 HRES 1300 IH: Supporting efforts to raise awareness,

U.S. House of Representatives
2008-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1300
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2008
			Mrs. McCarthy of New
			 York (for herself and Mrs.
			 Emerson) submitted the following resolution; which was referred to
			 the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting efforts to raise awareness,
		  improve education, and encourage research of inflammatory breast
		  cancer.
	
	
		Whereas inflammatory breast cancer is a rare but very
			 aggressive type of breast cancer in which the cancer cells block the lymph
			 vessels in the skin of the breast;
		Whereas inflammatory breast cancer accounts for between 1
			 and 6 percent of all breast cancer cases in the United States;
		Whereas inflammatory breast cancer is more common than
			 acute lymphoblastic leukemia in children;
		Whereas inflammatory breast cancer may have environmental
			 causes;
		Whereas inflammatory breast cancer is particularly
			 difficult to detect because the early signs of breast cancer, such as a breast
			 lump or suspicious area on a routine screening mammogram, are rarely present in
			 inflammatory breast cancer;
		Whereas inflammatory breast cancer tends to affect women
			 at a younger age than most breast cancers;
		Whereas black women are more likely to have inflammatory
			 breast cancer than white women;
		Whereas inflammatory breast cancer is more likely to have
			 metastasised at the time of diagnosis than noninflammatory breast cancer
			 cases;
		Whereas the 5 year survival rate for patients with
			 inflammatory breast cancer is between 25 and 50 percent, which is significantly
			 lower than the survival rate for patients with noninflammatory breast
			 cancer;
		Whereas the incidence rate for inflammatory breast cancer
			 is on the rise, and the cause of this increase is unknown;
		Whereas organizations such as the Inflammatory Breast
			 Cancer Foundation are working to increase awareness of the disease in the
			 public and medical communities;
		Whereas the MD Anderson Cancer Center at the University of
			 Texas is among one of the only facilities in the country to have a clinic
			 specifically dedicated to inflammatory breast cancer; and
		Whereas many physicians remain unaware of inflammatory
			 breast cancer and diagnosis is frequently delayed due to a lack of knowledge in
			 both the lay and medical communities: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Federal Government has a responsibility to—
			(1)endeavor to raise
			 awareness and improve education about inflammatory breast cancer;
			(2)encourage the
			 American Medical Association to take steps to immediately increase awareness of
			 inflammatory breast cancer among physicians;
			(3)encourage research
			 that will improve treatments for inflammatory breast cancer; and
			(4)continue to
			 consider ways to improve access to information on inflammatory breast cancer
			 for both doctors and patients.
			
